NO








NO. 12-10-00129-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
FRED FRANKLIN ALEXANDER,
APPELLANT                                                     '     APPEAL
FROM THE 369TH
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
JAMES A. HANSON, ET AL.,                          '     ANDERSON
COUNTY, TEXAS
APPELLEES
 


MEMORANDUM
OPINION
PER
CURIAM
            This
pro se in forma pauperis appeal is being dismissed for failure to comply with
the Texas Rules of Appellate Procedure. See Tex. R. App. P. 42.3(c). The judgment in this case was signed
on March 17, 2010.  Appellant timely filed a notice of appeal that failed to
contain the information required by Texas Rules of Appellate Procedure 9.5 and
25.1(e), i.e., a certificate of service showing service on all parties to the
trial court's judgment.
            On
May 4, 2010, Appellant was notified pursuant to Texas Rule of Appellate
Procedure 37.1 that the notice of appeal was defective for failure to comply
with Rules 9.5 and 25.1(e). He was further notified that unless he filed an
amended notice of appeal on or before June 3, 2010, the appeal would be
referred to the court for dismissal. See Tex. R. App. P. 42.3(c). The deadline for filing an amended
notice of appeal has passed, and Appellant has not corrected his defective
notice of appeal. Accordingly, the appeal is dismissed for
failure to comply with the Texas Rules of Appellate Procedure. See Tex. R. App. P. 42.3(c); Feist v.
Berg, No. 12-04-00004-CV, 2004 WL 252785, at *1 (Tex. App.-Tyler Feb.
11, 2004, pet. denied); Feist v. Hubert, No. 12-03-00442-CV, 2004
WL 252285, at *1 (Tex. App.-Tyler Feb. 11, 2004, pet. denied).
Opinion delivered June 9, 2010.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
(PUBLISH)